Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/17/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 U.S.C. 102(2)(1) as being anticipated by Hiromasa et al. (TW 201722025 A).

Regarding claims 1, 8, and 15, Hiromasa discloses:
A method, comprising: 
wirelessly notifying, via a charging station, at least one transport of a group of identified transports of a needed amount of energy stored in the at least one transport prior to the at least one transport being connected to the charging station (see Fig. 2 charging device 30, vehicles 20, battery 10, see spec, the state transmitting unit 11 transmits state information ..., the battery ID...., a target charging power amount acquiring unit and a notifying unit...., the notification unit notifies the user of the power consuming body that the charge amount of the battery to be charged reaches the target charge power amount. Thereby, the user of the power consuming body can confirm that the amount of charge ...., the state transmitting portion 11 communicates with the battery charging device 30 by a wired or wireless communication chip......).

Regarding claims 3, 10, and 17, Hiromasa discloses:
wirelessly notifying, via the charging station, at least one other transport of the group of identified transports of the needed amount of energy stored in the at least one other transport prior to the at least one transport being connected to the charging station (see Fig. 2 charging device 30, vehicles 20, battery 10, see spec, the state transmitting unit 11 transmits state information ..., the battery ID...., a target charging power amount acquiring unit and a notifying unit...., the notification unit notifies the user of the power consuming body that the charge amount of the battery to be charged reaches the target charge power amount. Thereby, the user of the power consuming body can confirm that the amount of charge ...., the state transmitting portion 11 communicates with the battery charging device 30 by a wired or wireless communication chip......).

Regarding claims 4, 11, and 18, Hiromasa discloses:


Regarding claims 5, 12, and 19, Hiromasa discloses:
performing at least one of: querying, via the charging station, the at least one transport of an amount of energy stored in the at least one transport; and providing, via the at least one transport to the charging station, the amount of energy stored in the at least one transport (see spec, the notification unit notifies the user of the power consuming body that the charge amount of the battery to be charged reaches the target charge power amount. Thereby, the user of the power consuming body can confirm that the amount of charge ...., the state transmitting portion 11 communicates with the battery charging device 30 by a wired or wireless communication chip......,).

Regarding claims 7 and 14, Hiromasa discloses:
wirelessly notifying, via the charging station, the at least one transport of the group of identified transports of the needed amount of energy by an energy depleted .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 6, 9, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromasa et al. (TW 201722025 A) in view of Wang (CN 105785992 A).

Regarding claims 2, 9, and 16, Hiromasa discloses:
comprising, at least one of a following occurs: the charging station wirelessly notifies the at least one transport of the needed amount of energy; and the at least one 
.
However, Hiromasa fails to discloses:
providing a location of the charging station to the at least one transport
Thus, Wang discloses:
providing a location of the charging station to the at least one transport (see spec, GPS receiving device for receiving a current GPS location of electric vehicle and electric vehicle near the current GPS location GPS position of each charging station....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a battery charger device of Hiromasa to provide a location of the charging station in order to select a near charging station (see Wang spec).

Regarding claims 6, 13, and 20, combination of Hiromasa and Wang disclose:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851